247 S.W.3d 606 (2008)
William J. DROEGE, D.C., Plaintiff/Respondent,
v.
Thomas D. NORMAN, Defendant/Appellant.
No. ED 88821.
Missouri Court of Appeals, Eastern District, Division Two.
March 18, 2008,
Thomas D. Norman, St. Louis, MO, for Appellant.
Kurt Joseph Dolan, St. Louis, MO, for Respondent.
Before BOOKER T. SHAW, P.J., GLENN A NORTON, J. and KURT S. ODENWALD, J.

ORDER
PER CURIAM.
Appellant Thomas D. Norman appeals the trial court's judgment in favor of Respondent William J. Droege awarding $4,847.62 in damages and interest on the parties' contract for chiropractic services. We have reviewed the briefs and the record, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be Served by an opinion reciting the detailed facts and restating the principles of law. A memorandum has been provided to the parries for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 84.16(b).